DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 7-13, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	None of the prior art of record, alone or in combination, discloses the method, non-transitory computer-readable storage medium comprising instructions wherein  determining that a communications service account associated with a communications service corresponds to an authorized user account associated with the management application; receiving a first message from the communications service account via the communications service, the first message comprising a first command for managing the virtualized computing system, the first command formatted according to a first syntax corresponding to the communications service, and not executable by the management application; parsing the first message to extract the first command; determining that the first command is a valid command; determining a first format of the first command; translating the first command from the first format to a second command in a second format that is executable by the management application; transmitting the second command in the second format to the management application, causing the management application to execute the second command, receiving a response from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOE CHACKO/Primary Examiner, Art Unit 2456